NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EON-NET, L.P.,
Plaintiff/Sanction,ed Party-Appellan,t,
and
ZIMMERMAN & LEVI, L.L.P. AND JEAN-MARC
ZIMMERMAN,
Sanctioned Parties-Appellants,
V.
FLAGSTAR BANCORP,
Defendant-Appellee.
2009-1308
Appea1 from the United States District Court for the
WeStern District of WaShington in case no. 05-CV-2129,
Judge Ricard0 S. Martinez.
ON MOTION
ORDER
Eon-Net, L.P. and Jean-Marc Zimmerman move to lift
the stay of the briefing schedule and for the court to
decide their motion to stay "the imposition of and the

EON-NET LP V. FLAGSTAR BANCORP 2
ability to execute and enforce the District Court's May 17,
2010 Supplemental Order on Fees and Costs imposing
monetary sanctions ("Monetary Order") against them
pending the Appellants' appeal of the District Court's
March 4, 2009 Order on Claim Construction . . . and
Monetary Order.“
An order recently issued and thus the motions to lift
the stay of the briefing schedule and decide the motion to
stay are moot.
Upon consideration thereof,
IT lS ORDERED TI-IATZ
The motions are denied as moot.
FoR THE CoURT
mw 1 5  lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Jean-Marc Zimmerman, Esq.
Melissa J. Baily, Esq.
FlLED
. . RT 0F APPEALS F9R
S8 u sTl~lgl|]’EDERAL C1F’P'l!T
NOV 1-5 2010
JAN HORBALY
CLERK